DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 Previous Rejections
Applicant’s arguments, filed 01/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, 17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al (US 2016/0324738 A1).

The instant claim 1 requires a zinc source selected from zinc oxide, zinc citrate, zinc lactate, and combinations thereof; stannous fluoride; about 1 % stannous pyrophosphate; from 0.1 % to 1.0 % hydroxyethyl cellulose and carrageenan.
Baig taught formulations comprising zinc citrate, zinc lactate and mixtures thereof [claims 17-18]; stannous fluoride and stannous pyrophosphate [claim 20; ¶0035]; and, hydroxyethyl cellulose and carrageenan [0061].
Claim 1 is rendered prima facie obvious over the teachings of Baig, because it is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. MPEP 2143.A. In the instant case, all the claimed elements (e.g., zinc citrate, zinc lactate, stannous fluoride, stannous pyrophosphate, hydroxyethyl cellulose and carrageenan) were known in the prior art (e.g., Baig). One skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions (e.g., metal (zinc, stannous) ions provide an antimicrobial effect, prevent and/or reduce caries, and improve fluoride uptake [0014-15, 0067, 0071, abstract]; hydroxyethyl cellulose and carrageenan are conventional thickening agents [0052, 0061]). To the skilled artisan, Baig’s combination yields nothing more than predictable results (e.g., an oral care composition). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Finally, regarding claim 1, the instant claim recites that the amount of the gym system is effective to allow for dispensation after 8 weeks of accelerated aging.
The instant Specification [0146] indicates that the chemical stability of formulations with 0.3% HEC and 0.3% Carrageenan (instant Dentifrice G) is at parity with comparable formulations, up through 8 weeks of accelerated aging.
Since Baig taught formulations containing hydroxyethyl cellulose and carrageenan, each in amounts from about 0.1 % to about 15 %, it appears that the compositions of the instant claims (0.3 % HEC/ 0.3 % carrageenan) and those of the prior art (0.1-15 % HEC/carrageenan) would reasonably be expected to have substantially the same physical and chemical properties (dispensation, after 8 weeks of accelerated aging/chemical stability). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (0.3 
Baig reads on claims 1 and 22.
Claims 11-12 are rendered prima facie obvious because Baig taught monosodium phosphate, at from about 0.1 % to about 30 % [0060].
The instant claim 12 recites an alkali phosphate salt in an amount from 1-20 %. Baig taught monosodium phosphate, at from about 0.1 % to about 30 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 17 is rendered prima facie obvious because Baig taught a buffer system comprising citric acid and sodium citrate (e.g., reads on the three sodium salts, i.e., trisodium citrate, of citric acid) [0060].
Regarding claims 19-21, the instant claim 19 recites hydroxyethyl cellulose and carrageenan in a ratio of 0.5:1 to 1:0.5.
Claim 20 recites hydroxyethyl cellulose in an amount of 0.1 % to 0.5 %.
Claim 21 recites carrageenan in an amount of 0.1 % to 0.5 %.
Baig taught [0061] the claimed gum system (e.g., hydroxyethyl cellulose and carrageenan, each in amounts from about 0.1 % to about 15 %), as previously discussed. Baig’s teachings of 0.1-15 % HEC and 0.1-15 % carrageenan reads on the claimed ratio of 0.5:1 to 1:0.5; reads on the claimed 0.1-0.5 % amount of HEC; reads on the claimed 0.1-0.5 % amount of carrageenan. A prima facie obviousness exists because of overlap, as discussed above.
.

Response to Arguments
Applicant's arguments, filed 01/10/2022, have been fully considered but they are not persuasive. 
Applicant argued that the prior art does not show or suggest that certain combinations of HEC and carrageenan could be modified to improve rheological characteristics and stability after 8 weeks in accelerated aging studies. Applicant argued that the claims require a physical limitation on the rheological characteristics that must be given patentable weight.
The Examiner responds that the instant Specification [0146] indicates that the chemical stability of formulations with 0.3% HEC and 0.3% Carrageenan (instant Dentifrice G) is at parity with comparable formulations, up through 8 weeks of accelerated aging.
Since Baig taught formulations containing hydroxyethyl cellulose and carrageenan, each in amounts from about 0.1 % to about 15 %, it appears that the compositions of the instant claims (0.3 % HEC/ 0.3 % carrageenan) and those of the prior art (0.1-15 % HEC/carrageenan) would reasonably be expected to have substantially the same physical and chemical properties (dispensation, after 8 weeks of accelerated aging/chemical stability). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (0.3 % each, of HEC/carrageenan) and its properties (stability) are inseparable. If the prior art teaches the identical chemical compounds, the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).

Applicant argued that the surprising rheological effects of the claimed HEC/carrageenan combination were not taken into account.
The Examiner disagrees that the alleged effects of the claimed HEC/carrageenan combination were not taken into account (see the 11/8/21 Final Rejection, pages 6-7). The Examiner disagrees that the effects of the claimed HEC/carrageenan combination are surprising (see the 11/8/21 OA).

Applicant argued that Baig was improperly referenced in the Final Office action.
The Examiner disagrees. The Final Office Action pointed to Baig for “purposes of argument only, and not as a basis of rejection” (see the last two lines of page 6 of the 11/8/21 OA).

Claims 2-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al (US 2016/0324738 A1), in view of Potnis et al (US 2016/0000667 A1).
The 35 U.S.C. 103 rejection over Baig was previously presented.

However, Baig was not specific zinc oxide, as recited in claims 2-6 and 15. Additionally, Baig generally taught tartar control benefits [0079], but was not specific tetrasodium pyrophosphate or sodium  tripolyphosphate, as recited in claims 13-15.
Potnis taught toothpastes comprising from about 0.1 % to 2 % of total zinc, comprising zinc oxide (e.g., 1 % zinc oxide) [0033], where zinc ions have a good antibacterial efficacy [0006]. The toothpastes further included tetrapotassium pyrophosphate and sodium tripolyphosphate, as tartar control agents. Such phosphates were provided in an amount (e.g., 2-20%) effective to reduce erosion of the enamel, to aid in cleaning the teeth, and/or to reduce tartar buildup on the teeth [0045].
Since Baig generally taught zinc sources and antimicrobial agents, it would have been prima facie obvious to one of ordinary skill in the art to include, within Baig, zinc oxide, as taught by Potnis. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select zinc oxide for incorporation into a toothpaste, based on its recognized suitability for its intended use as an antibacterial agent. The ordinarily skilled artisan would have been motivated to include agents with antibacterial efficacy, as taught by Potnis [0006, 0033]. The skilled artisan would have included, within Baig, 1.0 % zinc oxide, because at the said amount, the ingredient provides antibacterial efficacy, as taught by Potnis.
prima facie obvious to select tetrapotassium pyrophosphate and sodium tripolyphosphate for incorporation into a toothpaste, based on the recognized suitability for their intended use as tartar control agents. The ordinarily skilled artisan would have been motivated to reduce erosion of the enamel, to aid in cleaning the teeth, and/or to reduce tartar buildup on the teeth. An ordinarily skilled artisan would have included, within Baig, 2-20%  of tetrasodium pyrophosphate, because at the said amount, the ingredient effectively reduces erosion of the enamel, to aid in cleaning the teeth, and/or to reduce tartar buildup on the teeth, as taught by Potnis [0045].
The instant claim 4 recites the ratio of zinc oxide to zinc citrate from 1.5:1 to 4.5:1.
The instant claim 5 recites zinc citrate from 0.25 % to 1.0 %; zinc oxide from 0.75 % to 1.25 %.
The instant claim 15 recites about 1.0 % zinc oxide; about 0.5 % zinc citrate.
As discussed, Potnis taught from about 0.1 % to 2 % of total zinc, comprising zinc oxide. Baig taught from about 0.001 % to about 4 % zinc ions, comprising zinc citrate [0040]. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Potnis is newly recited, and has not been traversed.

Nonstautory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly  owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-6, 11-15 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-16 and 18-19 of copending Application No. 15/631 ,003, in view of Baig et al (US 2016/0324738 A1).
Claims 1-6, 11-15 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 15, 17 and 20 of copending Application No. 15/708,556, which has issued as a U.S. Patent, in view of Baig et al (US 2016/0324738 A1).
Claims 1-6, 11-15 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 15, 17-20 and 22 of copending Application No. 15/630,465, in view of Baig et al (US 2016/0324738 A1).
Claims 1-6, 11-15 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 11-12 and 18-19 of copending Application No. 16/737,132, in view of Baig et al (US 2016/0324738 A1).
Claims 1-6, 11-15 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,966,910 B2, in view of Baig et al (US 2016/0324738 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other. The copending and issued claims recite all of the features instantly recited for the oral care composition except for a gum system comprising hydroxyethyl cellulose and 
However, Baig taught hydroxyethyl cellulose and carrageenan as thickening agents (e.g., gum system), each in amounts from about 0.1 % to about 15 % [0061].
Thus, it would have been prima facie obvious to one of ordinary skill in the art to include hydroxyethyl cellulose and carrageenan in amounts of about 0.1 % to about 15.0 % within the copending and issued formulations. An ordinarily skilled artisan would have been motivated to formulate the oral care composition, as taught by Baig.

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive.
Applicants argued that one of skill in the art would not have reasonably expected that HEC/carrageenan, at the claimed amounts, would increase deposition of both stannous and zinc, with an improved rheology following 8 weeks of accelerated aging.
The Examiner responds that the instant Specification [0146] indicates that the chemical stability of formulations with 0.3% HEC and 0.3% Carrageenan (instant Dentifrice G) is at parity up through 8 weeks of accelerated aging with comparable formulations.
Since Baig taught formulations containing hydroxyethyl cellulose and carrageenan, each in amounts from about 0.1 % to about 15 %, it appears that the compositions of the instant claims (0.3 % HEC/ 0.3 % carrageenan) and those of the prior 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (0.3 % each, HEC/carrageenan) and its properties (stability) are inseparable. If the prior art teaches the identical chemical compounds, the properties that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612